DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 127 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The elected method is a method of contacting a pluripotent stem cell with a Wnt activator and a TGF-β receptor inhibitor. The method of new claim 127 is a method of contacting a pluripotent stem cell with a GSK3β inhibitor and a TGF-β receptor inhibitor. As noted in the restriction requirement mailed 05/22/2019, the instant application is a national stage entry of an international patent application, and the PCT rules provide for the examination of the first claimed product, the first claimed method of making that product, and the first claimed method of using that product in one application if the claimed inventions share a novel special technical feature. The PCT rules do not provide for the examination of multiple methods of making or using in one application, and the special technical feature linking the groups does not constitute a contribution over the prior art, as noted in the restriction requirement of 05/22/2019.

Because Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original 

Claim Status
The amendment of 10/19/2021 has been entered. Claims 1, 2, 7-9, 11, 12, 17, 18, 21, 23, 25, 27, 29, 33, 35, 36, 38-41, 46, 47, 51, 53, 54, 56, 59, 61, 66, 93, 107, 108, and 117-127 are pending in this US patent application. Claims 93, 107, 108, and 117-125 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, claim 127 is newly withdrawn from further consideration as necessitated by amendment as being drawn to a nonelected invention (see above), and claims 27, 41, and 61 remain withdrawn from further consideration as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/17/2019.
Claims 1, 2, 7-9, 11, 12, 17, 18, 21, 23, 25, 29, 33, 35, 36, 38-40, 46, 47, 51, 53, 54, 56, 59, 66, and 126 are currently under examination and were examined on their merits.

Claim Interpretation
Certain claims recite the intended results of performing the contacting step of claim 1. These claims include claims 2, 17, 18, 21, 23, 33, 35, 54, and 66. A clause in a method claim does not receive weight when it simply expresses the intended result of a process step positively recited. See MPEP § 2111.04. As such, any prior art that reads 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 2, 7-9, 11, 12, 17, 18, 21, 23, 25, 29, 33, 35, 36, 38-40, 46, 47, 51, 53, 54, 56, 66, and 126 remain rejected under 35 U.S.C. 103 as being unpatentable over Borchin et al., Stem Cell Reports 1: 620-631 (2013) (cited on the IDS filed 01/26/2018), in view of Mahmood et al., J. Bone Mineral Res. 25: 1216-1233 (2010) (cited on the IDS filed 01/26/2018).

Borchin teaches the production of Pax3+/Pax7+ skeletal muscle cells from human pluripotent stem cells by treating the cells in vitro with the WNT agonist CHIR 99021 (see entire document, including page 620; cf. claims 1, 11, 36, 38, and 126). The cells were contacted with 3 µM CHIR99021 for four days (page 621, right column, paragraph 2; cf. claims 46, 47, and 126; cf. claims 1 and 126 [“…wherein the Wnt pathway activator is present at a concentration of between 0.1 µM and 8 µM, inclusive”]). The cells were cultured on Matrigel (page 629, right column, paragraph 1; cf. claim 56; the Examiner notes that Matrigel is an extracellular matrix composition). The differentiation process does not involve the transfection of a nucleic acid (page 629, left column, paragraph 2; cf. claim 7) and does not require a cell sorting step (page 629, left column, paragraph 2; cf. claim 53; the Examiner notes that, while Borchin uses cell sorting to analyze the differentiated cells, cell sorting is not required for differentiation). The differentiation process was performed on cell colonies with a density on the plate of 30-

However, Borchin does not also teach treating the pluripotent cells with a TGFβ receptor inhibitor.

Mahmood teaches that SB431542, which is a TGFβ receptor inhibitor, induces myogenic differentiation in pluripotent stem cells (see entire document, including page 1216, abstract; cf. claims 1, 25, 29, 39, 40, and 126). Prior to differentiation, the pluripotent stem cells were cultured on feeder cells and were passaged every 5 to 6 days using trypsin/EDTA (page 1217, right column, paragraph 1; cf. claims 8 and 9; the Examiner notes that cells grown on feeder cells as taught by Mahmood would form a monolayer and that passaging the cells using trypsin/EDTA would result in the dissolution of the adhesion between cells; as such, suspending the cells using trypsin and replating them would intrinsically result in at least one cell on the new plate being spatially separated from the other cells). The cells were treated with SB431542 without any growth factor present (page 1217, right column, paragraphs 2-3; cf. claim 51).

While Borchin does not teach treating the pluripotent stem cells with SB431542 in the method of inducing myogenic differentiation in pluripotent stem cells by treating the cells with CHIR 99021, it would have been obvious to one of ordinary skill in the art to do so because Mahmood teaches that SB431542 also induces myogenic differentiation in pluripotent stem cells. While Borchin does not teach the method of 
While Borchin and Mahmood do not specifically teach that the CHIR 99021 and SB431542 are present in the culture medium at the same time as required by instant claim 1, it would have been obvious to one of ordinary skill in the art to add the CHIR 99021 of Borchin and the SB431542 of Mahmood to the pluripotent stem cell cultures at the same time because both Borchin and Mahmood teach that the compounds are added to pluripotent stem cell cultures starting at day 0 of the differentiation process (see Borchin, page 629, right column, paragraph 2; see Mahmood, page 1217, right column, paragraph 2). One of ordinary skill in the art would have a reasonable expectation that adding the CHIR 99021 of Borchin and the SB431542 of Mahmood to the pluripotent stem cells at the same time would successfully result in the myogenic differentiation of the pluripotent stem cells. Such a process would also result in the claimed results recited in instant claims 2, 17, 18, 21, 23, 33, 35, 54, and 66 (see Claim Interpretation above).
Borchin and Mahmood do not teach that the CHIR 99021 and SB431542 are present in at least 1:1 molar ratio as recited in instant claim 1. However, the claimed In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of CHIR 99021 and SB431542 because the concentration of these compounds are art-recognized, result-effective variable known to affect the amount of Wnt pathway activation/TGF-β inhibition in the pluripotent stem cells, which would have been optimized in the art to provide the desired level of activation/inhibition for myogenic differentiation.
Therefore, claims 1, 2, 7-9, 11, 12, 17, 18, 21, 23, 25, 29, 33, 35, 36, 38-40, 46, 47, 51, 53, 54, 56, 66, and 126 are rendered obvious by Borchin in view of Mahmood and are rejected under 35 U.S.C. 103. 

Claims 1, 2, 7-9, 11, 12, 17, 18, 21, 23, 25, 29, 33, 35, 36, 38-40, 46, 47, 51, 53, 54, 56, 59, 66, and 126 remain rejected under 35 U.S.C. 103 as being unpatentable over Borchin et al., Stem Cell Reports 1: 620-631 (2013) (cited on the IDS filed 01/26/2018), in view of Mahmood et al., J. Bone Mineral Res. 25: 1216-1233 (2010) (cited on the IDS filed 01/26/2018), and Dixon et al., Proc. Nat’l. Acad. Sci. USA 111(15): 5580-5585 (2014; published 04/15/2014).



Dixon teaches that culturing human pluripotent stem cells on a matrix comprising collagen type I can direct the fate of the cells from self-renewal to differentiation (see entire document, including page 5580, right column, paragraph 1). The collagen used was collagen type I (page 5585, left column, paragraph 3; cf. claim 59). The collagen-containing matrices improved the generation of cardiac myocytes from the pluripotent stem cells (page 5583, right column, paragraph 2, to page 5584, left column, paragraph 2).

While Borchin and Mahmood do not teach the culture of the pluripotent stem cells on a matrix comprising collagen type I prior to the differentiation process, it would have been obvious to one of ordinary skill in the art to do so because Dixon teaches that culturing pluripotent stem cells on a surface comprising collagen type I improves the differentiation of the cells into myocytes. One of ordinary skill in the art would have a reasonable expectation that performing the CHIR 99021/SB431542 treatment rendered obvious by Borchin and Mahmood on pluripotent stem cells cultured on the collagen type I-containing matrix of Dixon would successfully result in the differentiation of the cells into a myocyte lineage.


The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant has traversed the above rejection of the claims under 35 U.S.C. 103 as being unpatentable over Borchin in view of Mahmood. Applicant states that neither Borchin nor Mahmood provides any reason to modify or combine the disclosure with the other. Applicant states that neither reference teaches the use of a second compound 
As discussed above, while Borchin does not teach treating the pluripotent stem cells with SB431542 in the method of inducing myogenic differentiation in pluripotent stem cells by treating the cells with CHIR 99021, it would have been obvious to one of ordinary skill in the art to do so because Mahmood teaches that SB431542 also induces myogenic differentiation in pluripotent stem cells. 

Applicant states that there is no reasonable expectation of success in combining the teachings of Borchin and Mahmood. Applicant states that, for a reasonable expectation of success, there must be at least some degree of predictability. Applicant states that the teachings of Rudolf, Labbe, and Vidal demonstrate that Wnt inhibitors and TGF-β receptor inhibitors trigger unpredicted effects on different cell types and non-intuitive modulation of transcriptional mechanisms. Applicant states that combining the two compounds would not have a straightforward response from a biological system and would require very extensive experimentation (remarks, pages 4-5). This argument has been fully considered but has not been found persuasive.
The Examiner first notes that the cited references and the instant claims involve the administration of a Wnt activator, not a Wnt inhibitor as stated by Applicant. The Examiner further notes that the articles cited by Applicant involve the administration of various small molecules to muscle progenitor cells (Rudolf), mammary/intestinal cells (Labbé), and fibroblasts (Vidal). In contrast, the teachings of Borchin and Mahmood and the instantly claimed method all involve the administration of Wnt activators and TGF-

Applicant states that the Examiner’s assertion that the two compounds of Borchin and Mahmood would achieve the same function when used simultaneously at best amounts to a guess. Applicant states that a person of ordinary skill in the art would not add the two compounds simultaneously in the absence of any suggestion to do so in the references. Applicant states that a person of ordinary skill would wish to enquire first whether, for example, one compound might somehow inhibit the action of the other. In support, Applicant has cited a decision from the EPO Technical Board of Appeal (remarks, page 5). This argument has been fully considered but has not been found persuasive.
The Examiner notes that EPO Technical Board of Appeal decisions have no bearing on USPTO practice and are not relevant. The Examiner further notes that a prima facie finding of obviousness does not require an absolute certainty of success 

Applicant cites the teachings of Li to state that the effects of small molecules can be finely tuned by delicately varying the concentrations or combinations of the small molecules and that the proper optimization of the timing and binary mixture components are both non-trivial and non-obvious. Applicant cites the teachings of Wojciech to state that levels of concentration and duration of action with a specific signaling molecule can cause a variety of factors (remarks, page 6). This argument has been fully considered but has not been found persuasive.
The Examiner notes that knowledge in the prior art that the concentrations and combinations of small molecules will have varying effects on cells does not constitute a finding that one of ordinary skill in the art would not have a reasonable expectation that incubating pluripotent stem cells with SB431542, a compound known to induce myogenic differentiation in pluripotent stem cells, and CHIR 99021, a compound known to induce myogenic differentiation in pluripotent stem cells, would result in the myogenic differentiation of the pluripotent stem cells.


The Examiner notes that the argument she has made in combining the references is that, because both SB431542 and CHIR 99021 are separately known to cause myogenic differentiation in pluripotent stem cells, one of ordinary skill in the art would have a reasonable expectation that a combination of SB431542 and CHIR 99021 would also cause myogenic differentiation in pluripotent stem cells. The teachings of Selvaraj support this finding. In Selvaraj, five compounds were found to separately increase the expression of the neonatal myosin heavy chain isoform (see Figure 1B of Selvaraj). Differing combinations of the five compounds were also tested, and every combination that was tested was also found to increase the expression of the neonatal myosin heavy chain isoform (see Figure 1C of Selvaraj). A finding that combining all five compounds resulted in even better formation of myotubes than combinations that contained only four compounds does not somehow indicate that combinations that contain four compounds do not result in the formation of myotubes or the improved formation of myotubes as compared to a DMSO control.

Applicant states that the present invention requires a careful selection of small molecules at an optimized range of concentrations. Applicant states that binary or more complex mixtures of small biological molecules frequently demonstrate completely different bioactivities, pharmacology, and even functional effects on a cellular level. 
The Examiner notes that, contrary to Applicant’s assertion, it is not “known” that a mixture of biomolecules A and B definitely trigger different gene activation than otherwise expected from the individual biomolecules or that the effect of combining two biomolecules is “not additive or in any way predictable or trivial”. While the combination of two biomolecules certainly may trigger different gene activation than expected from the individual biomolecules or may be non-additive and unpredictable, this situation is by no means universal, as asserted by Applicant with no evidence. As discussed above, CHIR99021 and SB431542 are known in the art to induce myogenic differentiation in pluripotent stem cells, and so the selection of these agents would be within the level of ordinary skill in the art. The exposure time is not recited in the claims. The concentration of CHIR99021 recited in the claims is directly taught by Borchin. As such, the only factors that would require optimization to arrive at the invention of claim 1 are the combination of the two factors, which would be obvious because both are known to induce myogenic differentiation in pluripotent stem cells, and the concentration of SB431542, which would be a matter of routine optimization. As discussed above, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. Applicant has provided no evidence, such as evidence of an unexpected result, that would demonstrate the criticality of the claimed concentrations.
Regarding Applicant’s assertion that a binary mixture of biomolecules is not additive nor in any way predictable, the only data regarding the combination of CHIR99021 and SB431542, the elected species of compounds, are presented in paragraph 00217 of the specification as filed. This paragraph states that the culture of human pluripotent stem cells in a medium containing 3 µM CHIR99021 and 2 µM SB431542 resulted in over 50% of the cells positively staining for satellite cell markers. In comparison, Mahmood teaches that treatment of precursor cells with SB431542 results in greater than 80% of the treated cells exhibiting a contracting phenotype (page 1219, right column, paragraph 3) and a 2.2-fold increase in Pax3 expression (page 1222, left column, paragraph 1). As such, it does not appear that Applicant’s results when combining CHIR99021 and SB431542 were “not additive nor in any way predictable or trivial”. In contrast, it appears that the effect observed by Applicant is in line with what would be unexpected by one of ordinary skill in the art based on the teachings of Borchin and Mahmood.

Therefore, the Examiner has maintained the rejections presented above.

Conclusion
	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        01/03/2022